Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 05/24/2022.  Claims 1-5 and 8-20 are pending and have been examined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/24/2022, with respect to the interpretation of the claims under 35 USC 112(f) have been fully considered and are persuasive.  The interpretation under 35 USC 112(f) of claims 1-5 and 8-20 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 8-20 are allowable because the prior art fails to teach or suggest an observation device, comprising: a lighting device configured to sequentially emit a plurality of polarization light beams to a biological tissue, wherein each of the plurality of polarization light beams has a specific polarization direction, and the specific polarization direction of each of the plurality of polarization light beams is different; an imaging unit including a plurality of pixels, wherein each of the plurality of pixels is configured to output a corresponding pixel signal of a plurality of pixel signals; a plurality of polarization elements configured to control mutually different polarization components of reflection light beams reflected by the biological tissue to be incident upon respective pixels in a specific number of pixels of the plurality of pixels, wherein the specific number of pixels includes one group of the plurality of pixels, Page 2 of 18Application No. 16/967,605 Reply to Office Action of February 24, 2022 each of the plurality of polarization elements has a specific polarization transmission axis and corresponds to a pixel of the specific number of pixels, the specific polarization transmission axis of each of the plurality of polarization elements is different, and the specific polarization transmission axis of each of the plurality of polarization elements intersects the specific polarization direction of a corresponding polarization light beam of the plurality of polarization light beams at a specific angle of intersection; and a central processing unit (CPU) configured to calculate biological tissue information associated with the biological tissue based on the plurality of pixel signals outputted from the specific number of pixels of the plurality of pixels, as recited in the claims.
The closest prior art, Kanamori (US 2015/0141753), discloses a medical imaging system generating polarized light beams in first and second directions and receiving reflected light through a polarization element.  However, Kanamori does not disclose each of the polarization elements correspond to a specific pixel and the polarization transmission axis of all the polarizers in a single polarization filter intersect at a specific angle of intersection with a polarization direction of a corresponding polarization light beam emitted from a lighting device. Kanamori either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425